64468: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 64468


Short Caption:SFR INVESTMENTS POOL 1, LLC VS. BANK OF AMERICA, N.A.Classification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A674563Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:07/21/2014How Submitted:On Record And Briefs





+
						Party Information
					


RoleParty NameRepresented By


AppellantSFR Investments Pool 1, LLCDiana S. Cline
							(Howard Kim & Associates)
						Jacqueline A. Gilbert
							(Howard Kim & Associates)
						Howard C. Kim
							(Howard Kim & Associates)
						


RespondentBank of America, N.A.Steven G. Shevorski
							(Akerman LLP/Las Vegas)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						


RespondentCountrywide Bank FSBSteven G. Shevorski
							(Akerman LLP/Las Vegas)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						


RespondentFederal National Mortgage AssociationSteven G. Shevorski
							(Akerman LLP/Las Vegas)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/11/2014OpenRemittitur



14-37589: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


11/22/2013Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court.


11/22/2013Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)13-35301




11/22/2013Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.13-35307




11/25/2013Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant(s) 15 days transcript request form; 120 days opening brief:13-35456




11/26/2013Filing FeeFiling Fee Paid. $250.00 from SFR Investments check no. 2405.


12/11/2013Transcript RequestFiled Certificate of No Transcript Request.13-37360




12/12/2013Docketing StatementFiled Docketing Statement.13-37665




02/14/2014TranscriptFiled Notice from Court Reporter. Kristy Clark stating that the requested transcripts were delivered.  Dates of transcripts: 01/23/14.14-05045




03/25/2014AppendixFiled Joint Appendix - Volume 114-09467




03/25/2014AppendixFiled Joint Appendix - Volume 2.14-09468




03/25/2014AppendixFiled Joint Appendix - Volume 314-09469




03/25/2014AppendixFiled Joint Appendix - Volume 414-09470




03/25/2014AppendixFiled Joint Appendix - Volume 514-09471




03/26/2014BriefFiled Appellant's Opening Brief.14-09505




03/26/2014Notice/IncomingFiled Appellant's Rule 28(f) Statutory Addendum.14-09507




03/26/2014Notice/IncomingFiled Errata to Appellant's Statutory Addendum.14-09552




04/25/2014MotionFiled Stipulation for Extension to File Answering Brief.14-13387




04/25/2014Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Answering Brief due: May 02, 2014.14-13419




05/02/2014BriefFiled Respondent's Answering Brief.14-14300




05/30/2014BriefFiled Appellant's Reply Brief.14-17453




05/30/2014Case Status UpdateBriefing Completed/To Screening.


07/21/2014Order/ProceduralFiled Order Submitting for Decision without Oral Argument.14-23527




09/11/2014BriefFiled NRAP 31(e) Notice of Supplemental Authority.14-30167




11/14/2014Order/DispositionalFiled Order of Reversal and Remand.  "REVERSE the order granting the motion to dismiss AND REMAND this matter to the district court for further proceedings consistent with this order."  Cherry, J., concurring.  SNP14-JH/MD/MC14-37589